 

Exhibit #2

THE MATERIAL FACTS CONSTITUTING PROBABLE CAUSE THAT
THE SEARCH SHOULD BE MADE ARE:

On August 13, 2020Virginia State Police Narcotic Detector Canine “Kane,” VSPN 298,
was utilized to check a brown cardboard box with dimensions 12” X 10" X 8” shipped
Priority Mail Express for illegal drugs. The parcel is bearing a United States Postal
Service Priority Mail Express Label with Tracking Number EJ 384 449 094 US. The
parcel is addressed from “Megan McClure 5392 Gooseberry Way Oceanside, CA
92057,” and addressed to “K. Carter 1223 Fillmore St Apt #6 Lynchburg, VA 24051.”
The parcel was located at the United States Postal Service facility, 419 Rutherford Ave
Roanoke, VA 24022. On August 13, 2020 at approximately 1312 hours, Narcotic
Detector Canine “Kane,” VSPN 298 alerted in the presence of the affiant to the odor of
narcotics on the above described parcel in a blind parcel lineup. The alert was confirmed
by Trooper G.W Clifton. Trooper G.W. Clifton was the handler in control of the Narcotic
Detector Canine “Kane,” VSPN 298 at the time of the alert. Tpr G.W. Clifton is a trained
canine handler and is trained in the handling of Canine “Kane,” VSPN 298, and the
interpretation of the reaction of Canine “Kane,” VSPN 298 to the odor of illegal drugs

THE RELIABILITY OF THE NARCOTIC DETECTOR CANINE IS
ADJUDGED BY THE FOLLOWING:

The following facts were told to me by Trooper G.W Clifton who is employed by the
Virginia State Police and has been a Trooper since October 2010. Trooper G.W. Clifton
has been a canine handler since April 2015. Trooper G.W Clifton advised this affiant
that Narcotic Detector Canine “Kane,” VSPN 298, was trained at the Virginia State
Police Narcotic Detector Canine/Handler course in Richmond, Virginia and certified in
2015 and has recertified annually. On April 6" 2020, Trooper G.W Clifton and Narcotic
Detector Canine “Kane,” VSPN 298, certified reliable in the detection of marijuana,
hashish, cocaine, heroin, methamphetamine, and ecstasy, according to the standards set
forth by the Virginia State Police. Canine “Kane,” VSPN 298, receives monthly in-
service training and a minimum of four hours of training each week. Trooper G.W.
Clifton advised this affiant that since Canine “Kane,” VSPN 298, certified, he has been
utilized numerous times and has alerted to the odors of marijuana and illegal narcotics
while assisting in searches and the execution of search warrants for controlled substances.

Pursuant to 28 USC 1746, I declare under the penalty of perjury that the foregoing
statement is true and gorregt to the best of my knowledge and belief.

LUE TA AUK 13 Hee
Tpr G.W. CliftonZ Date
Virginia State Police

 
